DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2. 	Claims 15 - 18, 22 - 25, and 27 are objected to because of the following informalities:  
Claims 15, 16, and 18 recites “the first media property”.  The claim language should read “the at least one first media property)
Claim 16 and 17 recites "at least one calculation value" of line 2 and line 7, respectively.  The claim language should read "the at least one calculation value".   
Claims 16, line 3, and claim 18, line 10 recite “the second media property” of claim 15 line 17.  The claim language should read “the at least one second media property”.
Claim 22, line 1 recites “a calculation value” of claim 15, line 15.  The claim language should read “the at least one calculation value”.
Claim 23 recites "the measured deviation".  The claim language should read "the deviation".  
Claim 24 recites "the progression".  The claim language should read "a progression".  
Claim 25, line 25 recites “the calculation value” of claim 25, lines 22 – 23.  The claim language should read “the at least one calculation value”.  
Claim 27 recites “the medium”.  The claim language should read “the media”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
3. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


4. 	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5. 	Claims 15 - 24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 15 recites "the functional capability" in line 16.  The claim language should read "a functional capability".  There is insufficient antecedent basis for this limitation in the claim.  Clarification is required.
	Claim 15 recites “the measuring device in line 17.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of the present examination “the field device” is presumed to have been intended.  Clarification is required.  
Claim 20 recites "the propagation time difference principle" of line 20.  The claim language should read "a propagation time difference principle".  There is insufficient antecedent basis for this limitation in the claim.  Clarification is required.  
Claims 16 - 24 are rejected under 35 U.S.C. 112(b) by virtue of their dependence from claim 15.

Claim Rejections - 35 USC § 102
6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


A person shall be entitled to a patent unless –

 	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


8. 	Claims 15 - 16, 18 - 22, 25 - 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Derr et al. (US 20130294475 A1), hereinafter Derr.
Regarding claim 15, Derr discloses a method for detecting a measuring error during a measurement of a media property of a medium located in a container using a field device in measurement and automation technology (Derr, e.g., Figs. 1-6 and paragraphs 17-48, field device in the form of ultrasonic flow meter 100 of Figs. 5-6 for measuring a media property (e.g., speed of sound in measured fluid) of a medium (e.g., fluid such as crude oil, natural gas, or any fluid flow) in a container (e.g., container in the form of spool piece 102 of Fig. 5; also see Fig. 7 and paragraphs 49-54, method for validating temperature measurements in an ultrasonic flow meter 100), including:
	in a first method step, at least one measurement of at least one first media property being taken using the field device, an electronic measuring/operating circuit providing at least one measured value of the first media property (Derr, e.g., Fig. 7 and paragraphs 49-54, step 704, measure at least one first media property in the form of speed of sound for each chordal path; also see Fig. 6 and paragraphs 43-48, an electronic measuring/operating circuit providing at least one measured value of the first media property in the form of at least processor 602);
	in a second method step, at least one second media property, which differs from the at least one first media property, being measured in each case directly using a sensor provided therefor, the electronic measuring/operating circuit providing at least one sensor measured value based on a measurement signal generated by the sensor (Derr, e.g., Fig. 7 and paragraphs 49-54, step 702, measure at least one second media property in the form of fluid temperature via a temperature sensor; also see Fig. 6 and paragraphs 43-48, note that electronic measuring/operating circuit in the form of at least processor 602 provides at least one sensor measured value based on a measurement signal generated by the temperature sensor 508);
	in a third method step, a known relationship between the at least one first media property and the at least one second media property is used to calculate the at least one second media property from the at least one first media property using the electronic measuring/operating circuit, the electronic measuring/operating circuit in each case providing at least one calculation value (Derr, e.g., Fig. 7 and paragraphs 49-54, steps 706-708, compute fluid temperature for each chordal path and average fluid temperature based on the chordal path temperatures; note that a known relationship between the at least one first media property (e.g., speed of sound in measured fluid) and the at least one second media property (e.g., temperature) is used to calculate the at least one second media property (e.g., temperature) from the at least one first media property (e.g., speed of sound in measured fluid); also see Fig. 6 and paragraphs 43-48, note that electronic measuring/operating circuit in the form of at least processor 602 provides the calculated value of the at least one second media property (e.g., temperature)); and
	in a fourth method step, a statement about the functional capability of the corresponding sensor or of the measuring device being derived by comparing the at least one sensor measured value with the at least one calculation value (Derr, e.g., Fig. 7 and paragraphs 49-54, steps 712-714, if, in block 712, the difference exceeds a predetermined maximum difference value, then the measured fluid temperature may not accurately represent the temperature of the fluid flowing through the meter 100, and the meter 100 generates a temperature alert in block 714; note that the alert at step 714 constitutes a statement about the functional capability of at least the temperature sensor 508 (Fig. 6) and is derived by comparing the at least one sensor measured value with the at least one calculation value at steps 710-712).

wherein, in the case of at least two different sensor measured values, at least one calculation value is used in each case for detecting a measuring error of the first media property or of the second media property (see Derr as applied to claim 15 above, it is at least implicit in Derr’s arrangement that the process of Fig. 7 is performed repeatedly over time to assess the difference between the measured fluid temperature and the average fluid temperature, which necessarily requires at least two different sensor measured values and at least one calculation value of the average temperature for detecting a temperature error/discrepancy).

	Regarding claim 18, Derr as applied to claim 15 discloses wherein the first media property and the second media property are at least one of the following list: speed of sound, temperature, pressure, density, viscosity, electrical conductivity, thermal conductivity, compressibility, adiabatic coefficient, and pH value (see Derr as applied to claim 15 above, speed of sound and temperature).

	Regarding claim 19, Derr as applied to claim 15 discloses wherein the field device is a magnetically inductive flow meter and measures the electrical conductivity of the medium, or wherein the field device is a Coriolis measuring device, and measures the density and the viscosity of the medium, or wherein the field device is an ultrasonic flow meter or an ultrasonic fill level measuring device and measures the speed at which sound travels in the medium, or wherein the field device is a thermal flow meter and measures a temperature or thermal conductivity of the medium (see Derr as applied to claim 15, the field device is an ultrasonic flow meter or an ultrasonic fill level measuring device and measures the speed at which sound travels in the medium).

	Regarding claim 20, Derr as applied to claim 19 discloses wherein the ultrasonic flow meter operates according to the propagation time difference principle, and the container is a measuring tube through which the medium flows (see Derr as applied to claim 15, Derr, e.g., paragraph 23; also note that 

	Regarding claim 21, Derr as applied to claim 15 discloses wherein the medium is gaseous or liquid, wherein the medium includes at least one of the following substances: water, one or more hydrocarbon compounds, and air (see Derr as applied to claim 15, fluid such as crude oil, natural gas, or any fluid flow).

	Regarding claim 22, Derr as applied to claim 15 discloses wherein a notification is output when a calculation value deviates from an associated sensor measured value by more than 20% (see Derr as applied to claim 15, Derr, e.g., Fig. 7, steps 710-712; note that a threshold amount of 20% has a scope that includes any value over 20%, e.g., 50%, 100%, 1,000%, etc.; Derr’s threshold maximum at step 712 will necessarily correspond to some percent value; at least some values larger than this percent value will necessarily be encompassed by the claimed “more than 20%”).

	Regarding claim 25, Derr discloses an ultrasonic flow meter or ultrasonic fill level measuring device (Derr, e.g., Figs. 1-6 and paragraphs 17-48, ultrasonic flow meter in the form of ultrasonic flow metering system 500 of Figs. 5-6 for measuring a media property (e.g., speed of sound in measured fluid) of a medium (e.g., fluid such as crude oil, natural gas, or any fluid flow) in a container (e.g., container in the form of spool piece 102 of Fig. 5; also see Fig. 7 and paragraphs 49-54, method for validating temperature measurements in an ultrasonic flow meter 100), comprising:
	at least one first ultrasonic transducer for generating and detecting an ultrasonic signal (Derr, e.g., Figs. 1-6 and paragraphs 17-48, at least one first ultrasonic transducer 108, 110, 112, 116 and 120 of ultrasonic flow metering system 500 of Figs. 5-6 for generating and detecting an ultrasonic signal);
	at least one sensor for detecting a media property and/or at least one terminal for connecting a sensor for detecting a media property (Derr, e.g., Figs. 1-6 and paragraphs 17-48, at least one sensor in and
	an electronic measuring/operating circuit for operating a field device and for ascertaining a flow or a fill level by using the first ultrasonic transducer (Derr, e.g., Figs. 1-6 and paragraphs 17-48, control electronics package 124 for operating a field device and for ascertaining a flow or a fill level by using the at least one first ultrasonic transducer 108, 110, 112, 116 and 120 of ultrasonic flow metering system 500 of Figs. 5-6);
	wherein the ultrasonic flow meter or ultrasonic fill level measuring device is configured to:
	take a first measurement of a first media property using the field device, the electronic measuring/operating circuit providing at least one measured value of the first media property (Derr, e.g., Fig. 7 and paragraphs 49-54, step 704, measure a first media property in the form of speed of sound for each chordal path; also see Fig. 6 and paragraphs 43-48, control electronics package 124 provides at least one measured value of the speed of sound in measured fluid);
	take a second measurement of a second media property using the sensor, the electronic measuring/operating circuit providing at least one sensor measured value based on a measurement signal generated by the sensor (Derr, e.g., Fig. 7 and paragraphs 49-54, step 702, measure a second media property in the form of fluid temperature via a temperature sensor; also see Fig. 6 and paragraphs 43-48, control electronics package 124 provides at least one sensor measured value based on a measurement signal generated by the temperature sensor);
	use a relationship between the first media property and the second media property to calculate the second media property from the first media property using the electronic measuring/operating circuit, the electronic measuring/operating circuit providing at least one calculation value (Derr, e.g., Fig. 7 and paragraphs 49-54, steps 706-708, compute fluid temperature for each chordal path and average fluid temperature based on the chordal path temperatures; note that a known relationship between the first media property (e.g., speed of sound in measured fluid) and the second media property (e.g., temperature) is used to calculate the second media property (e.g., temperature) from the first media property (e.g., 
	derive a statement about the functional capability of the sensor or of the measuring device by comparing the sensor measured value with the calculation value (Derr, e.g., Fig. 7 and paragraphs 49-54, steps 712-714, if, in block 712, the difference exceeds a predetermined maximum difference value, then the measured fluid temperature may not accurately represent the temperature of the fluid flowing through the meter 100, and the meter 100 generates a temperature alert in block 714; note that the alert at step 714 constitutes a statement about the functional capability of at least the temperature sensor 508 (Fig. 6) and is derived by comparing the sensor measured value with the calculation value at steps 710-712).

	Regarding claim 26, Derr as applied to claim 25 discloses wherein the ultrasonic flow meter or ultrasonic fill level measuring device is attached to a container (see Derr as applied to claim 25, container in the form of spool piece 102 of Fig. 5).

	Regarding claim 27, Derr as applied to claim 25 discloses wherein the ultrasonic flow meter or ultrasonic fill level measuring device includes a container, the container being a measuring tube designed to conduct the medium (see Derr as applied to claim 25, container in the form of spool piece 102 of Fig. 5, with the spool piece 102 constituting a measuring tube designed to conduct the medium).

	Regarding claim 28, Derr as applied to claim 27 discloses wherein the ultrasonic flow meter of the ultrasonic fill level measuring device includes at least one second ultrasonic transducer for measuring the speed at which sound travels in the medium (see Derr as applied to claim 15, another one of ultrasonic transducer 108, 110, 112, 116 and 120 of ultrasonic flow metering system 500 of Figs. 5-6 for generating and detecting an ultrasonic signal).

Claim Rejections - 35 USC § 103
9. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

10. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


11. 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

12. 	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Derr.
Regarding claim 23, Derr is not relied upon as explicitly disclosing wherein the sensor belonging to the sensor measured value is recalibrated based on the measured deviation.  One of ordinary skill in the art will nonetheless understand that temperature sensors of the type disclosed by Derr (e.g., RTD, see paragraph 35) are susceptible to calibration error, and that such calibration error may result in a deviation exceeding the maximum at step 712 of Fig. 7.  Such understanding falls well-within .

13. 	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Derr in view of Ramsay (US 20140111342 A1), hereinafter Ramsay I.
Regarding claim 17, Derr as applied to claim 15 is not relied upon as explicitly disclosing wherein different sensors are used for measurements of n different second medium properties, the electronic measuring/operating circuit providing a group of sensor measured values, wherein each element of the group is assigned sensor measured values of each media property to be measured, wherein in each case at least one calculation value for at least two different elements is used for detecting a measuring error of a media property, wherein n is a natural number greater than 1.  In related art, Ramsay I discloses that different sensors are used for measurements of n different medium properties (Ramsay I, e.g., paragraph 17, condition monitor may analyze the operation of the metering system by performing exemplary functions such as (1) comparison of measured temperature against temperature derived from the speed of sound (n=1) and (2) comparison of density derived from a gas composition sensor (e.g., a gas chromatograph) to density derived from speed of sound (n=2)).  In Ramsay I’s disclosure of paragraph 17, an electronic measuring/operating circuit (e.g., the condition monitor) provides a group of sensor measured values (e.g., measured temperature, density values), wherein each element of the group is assigned sensor measured values of each media property to be measured values (e.g., temperature, density properties).  Moreover, in Ramsay I’s arrangement in each case at least one calculation value for at least two different elements (e.g., calculated values of temperature and density) is used for detecting a measuring error of a media property (e.g., detecting .

14. 	Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Derr in view of Ramsay (US 20150000420 A1), hereinafter Ramsay II.
Regarding claim 24, Derr as applied to claim 15 is not relied upon as explicitly disclosing wherein the electronic measuring/operating circuit tracks and records the progression of a deviation between the sensor measured values and the associated calculation values.  In related art, Ramsay II disclosing an electronic measuring/operating circuit that tracks and records the progression of a deviation between the sensor measured values and the associated calculation values (Ramsay II, e.g., Fig. 3 and paragraph 41).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Derr in view of Ramsay II such that the electronic measuring/operating circuit tracks and records the progression of a deviation between the sensor measured values and the associated calculation values.  In this way, a historical difference between measured temperature and computed temperature may be used to compute a compensation factor to adjust for the error between the measured and computed temperature values (Ramsay II, e.g., paragraph 47-48).

Conclusion
 15. 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
US 20130124113 A1 to van Dal to determining the quantity of a transported fluid
US 20130092256 A1 to Yasuda et al to a flow rate control device
US 9970808 B2 to Frohlich et al. relates to ascertaining a compensated flow velocity using ultrasonics.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S. VON WALD whose telephone number is (571)272-7116.  The examiner can normally be reached on Monday - Friday 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amari Alessandro can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DANIEL R MILLER/Primary Examiner, Art Unit 2863